Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 5, 2018

                                     No. 04-18-00184-CV

                         IN THE INTEREST OF M.W., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00474
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        Appellant attempts to appeal from a final order terminating her parental rights. An
appeal from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405(a) (West 2014).
The trial court signed the order on February 23, 2018. Because this is an accelerated appeal, the
notice of appeal was due on March 15, 2018. See TEX. R. APP. P. 26.1(b). Appellant filed her
notice of appeal on March 21, 2018, six days late. A motion for extension of time to file the
notice of appeal was due no later than March 30, 2018. See TEX. R. APP. P. 26.3. Although
appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she
did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within ten days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court